DETAILED ACTION
Claims 1-7 are pending, and claims 1-3 are currently under review.
Claims 4-7 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-3, in the reply filed on 7/13/2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.

Claim Interpretation
The examiner interprets the recitation of an alloy material being “based on aluminum” as claimed to mean that the balance of the alloy composition is aluminum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (JP2000087168, machine translation referred to herein).
Regarding claims 1-3, Kuroda et al. discloses an aluminum alloy having a composition as seen in table 1 below [0001, 0006].  The examiner notes that the overlap between the disclosed alloy composition of Kuroda et al. and that of the instant claims is prima facie obvious.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claims 1-3 (wt.%)
Kuroda et al. (wt.%)
Mn
2.5 – 4
0.5 – 2.5
Zr
0.01 – 0.12
0.05 – 0.2
Fe
0.55 – 0.6
0.4 – 1.5
Al
Balance
Balance
Si
0.06 – 0.1
0.1 – 1.2
Mg
0.8 – 1.3
0.05 – 0.2



Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (JP2008144209, machine translation referred to herein).
Regarding claims 1-3, Kurdo et al. discloses an aluminum alloy having a composition as seen in table 2 below [0001, 0013, 0017].  The examiner notes that the overlap between the disclosed alloy composition of Kudo et al. and that of the instant claims is prima facie obvious.  See MPEP 2144.05(I).
Table 2.
Element (wt.%)
Claims 1-3 (wt.%)
Kudo et al. (wt.%)
Mn
2.5 – 4
0.8 – 2.5
Zr
0.01 – 0.12
0 – 0.5
Fe
0.55 – 0.6
0 – 1.5
Al
Balance
Balance
Si
0.06 – 0.1
0 – 1.5
Mg
0.8 – 1.3
0 – 2



Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734